RYDER, Judge.
The appellant was charged and convicted of grand theft and carrying a concealed weapon, a switchblade. We find no merit in the appellant’s claim that the trial court erred in granting an extension of the speedy trial time. Tucker v. State, 344 So.2d 284 (Fla.2d DCA 1977). Therefore, we affirm the judgment and sentence as to the grand theft conviction.
Due to a clerical error, however, the written judgment and probation order concerning the second charge stated that appellant was convicted and sentenced on a charge of carrying a concealed weapon, a firearm. Since the jury found her guilty as charged and the record shows the court adjudicated her guilty as charged, we strike the word “firearm” from the probation order and insert the word “weapon” in its place. We affirm that conviction and order as amended.
OTT, C.J., and DANAHY, J., concur.